An examination of cases upon the subject leads me to concur in the opinion of Mr. Justice NORTH. *Page 179 
The case at bar, being on the border line, has caused hesitation on my part. I conceive the modern rule to be that if the employment and place thereof necessitates transportation, not furnished or obtained by the employee, but by the employer in recognition of the need thereof, then it may be said to be a contemplated incident of the employment.
The rule was stated in Voehl v. Indemnity Insurance Co.,288 U.S. 162 (53 Sup. Ct. 380, 87 A.L.R. 245.), (injury to an employee in automobile accident on way to work):
"The general rule is that injuries sustained by employees when going to or returning from their regular place of work are not deemed to arise out of and in the course of their employment. Ordinarily the hazards they encounter in such journeys are not incident to the employer's business. But this general rule is subject to exceptions which depend upon the nature and circumstances of the particular employment. 'No exact formula can be laid down which will automatically solve every case.' * * * While service on regular hours at a stated place generally begins at that place, there is always room for agreement by which the service may be taken to begin earlier or elsewhere. Service in extra hours or on special errands has an element of distinction which the employer may recognize by agreeing that such service shall commence when the employee leaves his home on the duty assigned to him, and shall continue until his return. An agreement to that effect may be either express or be shown by the course of business. In such case the hazards of the journey may properly be regarded as hazards of the service and hence, within the purview of the compensation act." *Page 180